                           Case 20-10691    Doc 235      Filed 07/27/21   Page 1 of 74
Entered: July 27th, 2021
Signed: July 27th, 2021

SO ORDERED
This Order amends the order entered on July 26, 2021, at ECF 234.




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND

                                                     )
         In re:                                      )
                                                     )
         Zachair, Ltd.,                              )       Case No.: 20-10691-TJC
                                                     )
                               Debtor.               )       Chapter 11
                                                     )

             AMENDED ORDER (A) APPROVING THE SALE OF THE DEBTOR’S PROPERTY
              FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS AND ENCUMBRANCES,
                     (B) APPROVING THE SALES CONTRACT, (C) APPROVING
                  BID PROCEDURES, (D) SCHEDULING BID DEADLINE, AUCTION
               AND SALE HEARING, (E) APPROVING FORM AND MANNER OF NOTICE
                    THEREOF, AND (F) GRANTING CERTAIN RELATED RELIEF

                    Upon the DEBTOR’S MOTION FOR AN ORDER (A) APPROVING THE SALE OF THE

         DEBTOR’S PROPERTY FREE AND CLEAR OF LIENS, CLIAMS, INTERESTS AND

         ENCUMBRANCES, (B) APPROVING THE SALES CONTRACT, (C) APPROVING BID

         PROCEDURES, (D) SCHEDULING BID DEADLINE, AUCTION AND SALE HEARING, (E)

         APPROVING FORM AND MANNER OF NOTICE THEREOF, AND (F) GRANTING CERTAIN


                                                         1
                 Case 20-10691         Doc 235      Filed 07/27/21      Page 2 of 74




RELATED RELIEF, filed on June 11, 2021 [clerk’s docket no. 215] (the “Motion”)1 of Zachair

Ltd., the debtor and debtor in the above-captioned case (the “Debtor”), it appearing that the

relief granted herein is in the best interests of the Debtor’s estate, its creditors, and other parties

in interest; and the Court having jurisdiction to consider the Motion and the relief requested

therein pursuant to 28 U.S.C. §§ 157 and 1334; and consideration of the Motion and the relief

requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; notice of the Motion having

been adequate and appropriate under the circumstances; and after due deliberation and

sufficient cause appearing therefor, THE COURT FINDS THAT:

        A.      Findings of Fact and Conclusions of Law. The findings and conclusions set forth

herein constitute the Court’s findings of fact and conclusions of law pursuant to Bankruptcy

Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent

that any of the following findings of fact constitute conclusions of law, they are adopted as such.

To the extent any of the following conclusions of law constitute findings of fact, they are adopted

as such.

        B.      Jurisdiction and Final Order. This Court has jurisdiction over the Motion

pursuant to 28 U.S.C. §§ 157 and 1334. This proceeding is a core proceeding pursuant to 28

U.S.C. § 157(b). Venue is proper in this district and in this Court pursuant to 28 U.S.C. §§ 1408

and 1409.

        C.      Bases for Relief Requested. The bases for the relief requested in the Motion are:

(1) sections 105 and 363 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy



1
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to
them in the attached Bid Procedures and the Motion.
                                                    2
                Case 20-10691        Doc 235     Filed 07/27/21    Page 3 of 74




Code”); (2) Rules 2002(a)(2), 6004, 9007, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”); and (3) Rule 6004-1 of the Local Bankruptcy Rules for the

District of Maryland (the “Local Rules”).

       D.      Notice. Notice of the Motion and the hearing on the Motion was sufficient under

the circumstances and no other or further notice need be provided except as set forth in the Bid

Procedures. A reasonable opportunity to object and be heard regarding the relief requested in

the Motion has been afforded to parties in interest.

       E.      Sale of the Property; Bid Procedures. The Debtor is seeking authority to sell it

real property, consisting of approximately 423.45 acres, located in Prince George’s County,

Maryland, as more fully described in Exhibit A hereto (the “Property”). The Debtor has entered

into a Real Estate Sales Contract dated June 1, 2021 (the “Sales Contract”), which is attached

hereto as Exhibit B. The Sales Contract is subject to potential overbid. The purchaser under

the Sales Contract is JP Land Holdings LLC, a Delaware limited liability company (the “Stalking

Horse Purchaser”). The Property has been marketed amply by the Debtor and its approved

broker, Fraser Forbes Real Estate Services, LLC (the “Broker”). Notwithstanding the ample

marketing efforts, the Debtor is permitted under the Sales Contract to continue marketing the

Property. The Debtor has proposed Bid Procedures to maximize the recovery on the sale of the

Property, and to ensure an orderly sale process (the “Sale”). A copy of the Bid Procedures is

attached hereto as Exhibit C. The Debtor has articulated good and sufficient cause for

authorizing and approving the Bid Procedures, which are fair, reasonable, and appropriate under

the circumstances and designed to maximize the recovery on, and realizable value of, the

Property. Both the sale to the Stalking Horse Purchaser under the Sales Contract, and the Bid

Procedures, are a proper exercise of the Debtor’s business judgment.

                                                 3
                 Case 20-10691        Doc 235     Filed 07/27/21       Page 4 of 74




        F.     Sale Notice. The Sale Notice, substantially in the form attached hereto as Exhibit

D, is reasonably calculated to provide all interested parties with timely and proper notice of the

Sale, including, without limitation: (a) the date, time, and place of the Auction (if one is held);

(b) the Bid Procedures; (c) reasonably specific identification of the Property to be sold; and (d)

a description of the Sale as being free and clear of liens, claims, encumbrances, and other

interests. No other or further notice of the Sale shall be required.

        G.     Best Interests of the Estate. Approval of the Sales Contract and (subject to the

outcome of any Auction) the consummation of the Sale under the Sales Contract is in the best

interest of the Debtor, its creditors, its estate, and all other parties in interest. The Debtor has

demonstrated both (i) good, sufficient, and sound business purposes and justifications and (ii)

compelling circumstances for this Court to approve the Sales Contract and consummation of the

Sale.

        H.     Good Faith Purchaser. The Stalking Horse Purchaser is an arm’s length, third-

party purchaser and is unrelated to the Debtor. Neither the Stalking Horse Purchaser, nor any of

its affiliates, subsidiaries, officers, directors, members, partners, principals, or any of their

respective representatives, successors, or assigns is an “insider” of the Debtor, as that term is

defined in section 101(31) of the Bankruptcy Code. The Sales Contract was negotiated,

proposed, and entered into by the Debtor and the Stalking Horse Purchaser without collusion or

fraud, in good faith, and on an arm’s-length basis. Neither the Debtor, nor the Stalking Horse

Purchaser, nor any affiliate of the Stalking Horse Purchaser has engaged in any conduct, action

or inaction that would cause or permit the Sales Contract to be avoided under section 363(n) of

the Bankruptcy Code. The Stalking Horse Purchaser is purchasing the Property in good faith

and is a good-faith buyer within the meaning of section 363(m) of the Bankruptcy Code. The

                                                  4
                 Case 20-10691        Doc 235      Filed 07/27/21      Page 5 of 74




Stalking Horse Purchaser is, therefore, entitled to all of the protections afforded thereby. The

consideration provided by the Stalking Horse Purchaser pursuant to the Sales Contract is (a)

reasonably equivalent value under the Bankruptcy Code and any Uniform Fraudulent Transfer

Act, (b) fair consideration under any Uniform Fraudulent Conveyance Act, and (c) reasonably

equivalent value, fair consideration, fair salable value, and fair value under any such laws as

applicable or any other applicable laws of the United States, any state, territory, or possession

thereof, or the District of Columbia. Neither the Debtor nor the Stalking Horse Purchaser has

entered into the Sales Contract or is consummating the Sale with any fraudulent or otherwise

improper purpose, including, but not limited to, the purpose of hindering, delaying, or

defrauding present or future creditors of the Debtor or its estate. The terms of the Sale Contract

and the transactions contemplated in connection therewith are fair and reasonable in light of the

circumstances of the Debtor’s business and the Chapter 11 Case.

        I.      Free and Clear. Effective as of the Closing, pursuant and subject to the terms of

the Sales Contract, the transfer of the Property and the Sale will effect a legal, valid, enforceable,

and effective transfer of the Property and will vest the Stalking Horse Purchaser with all of the

legal, equitable and beneficial right, title, and interest of the Debtor in the Property, free and

clear of (i) all claims, liens, and encumbrances (including any liens as that term is defined in

section 101(37) of the Bankruptcy Code and as the term “Liens” is defined in the Sales Contract)

relating to, accruing, or arising at any time prior to the Closing Date, including but not limited

to the Lien securing the claims of Sandy Spring, real estate taxes, and the alleged Lien of PD

Hyde (collectively, the “Liens”) and (ii) except as otherwise provided in this Order or the Sales

Contract, all debts arising from, relating to, or in any way connected with the Debtor or the

Property including any claims (as that term is defined in section 101(5) of the Bankruptcy Code),

                                                   5
                 Case 20-10691        Doc 235      Filed 07/27/21      Page 6 of 74




liabilities, obligations, demands, guaranties, options in favor of third parties, rights, contractual

commitments, restrictions, interests of any kind or nature, mortgages, hypothecations, charges,

indentures, loan agreements, instruments, collective bargaining agreements, leases, licenses,

deeds of trust, security interests, conditional sale or other title retention agreements, pledges,

judgments, claims for reimbursement, contribution, indemnity, exoneration, infringement,

products liability, covenant or other restrictions of any kind, restrictions, defects of title,

attachments, rights of first refusal, charges of interests of any kind or nature, if any, including,

without limitation, any restriction of use or transfer, voting, transfer, receipt of income or other

exercise of any attributes of ownership, alter-ego, and matters of any kind and nature, whether

arising prior to or subsequent to the commencement of this Chapter 11 case, and whether

imposed by agreement, understanding, law, equity, or otherwise, known or unknown, contingent

or matured, liquidated or unliquidated, including, without limitation, all rights and remedies with

respect to the Liens in this clause (i) that purport to give to any party a right of setoff or

recoupment against, or a right or option to effect any forfeiture, modification, profit sharing

interest, right of first refusal, purchase or repurchase right or option, or termination of, any of

the Debtor’s or the Purchaser’s interests in the Property, or any similar rights (collectively, as

defined in this clause (ii), “Claims”), relating to, accruing or arising at any time prior to the

Closing Date including but not limited to the PD Hyde Claim. The Stalking Horse Purchaser

would not have entered into the Sales Contract and will not consummate the Sale, thus adversely

affecting the Debtor, its estate, and its creditors, unless the Sale is free and clear of all Liens,

Claims, encumbrances, and other interests of any kind or nature whatsoever.

       J.      Section 363(f) is Satisfied. The Debtor may sell the Property free and clear of

all Liens, Claims, encumbrances, and other interests of any kind or nature whatsoever, because,

                                                   6
                 Case 20-10691        Doc 235     Filed 07/27/21      Page 7 of 74




in each case, one or more of the standards set forth in section 363(f)(l)-(5) of the Bankruptcy

Code has been satisfied. Specifically, the Court finds that the standards set forth in sections

363(f)(3), (4), and (5) of the Bankruptcy Code have been satisfied. Without limiting the

generality of the foregoing, the Court finds that (1) the affected interests are Liens, and that the

price at which the Property is to be sold is greater than the aggregate value of all Liens on the

Property; (2) the interests asserted by PD Hyde are in bona fide dispute; and (3) the holders of

Liens and alleged interests in the Property could be compelled, in a legal or equitable proceeding,

to accept a money satisfaction of such Liens or interests.

       K.      Transaction Not a Sub Rosa Plan. In the event that the Sale of the Property occurs

separately from the confirmation of a chapter 11 plan, the sale and assignment of the Property

outside of a plan of reorganization pursuant to the Sales Contract neither impermissibly

restructures the rights of the Debtor’s creditors nor impermissibly dictates the terms of a

liquidating plan of reorganization for the Debtor. The transaction of the Sale does not constitute

a sub rosa chapter 11 plan.

       L.      Executory Contracts and Unexpired Leases. Nothing in this Order constitutes or

approves the assumption or rejection of any executory contract or unexpired lease.

       M.      Break-Up Fee and Reimbursement. The Stalking Horse Purchaser has expended,

and will continue to expend, considerable time, money and energy pursuing closing under the Sale

Contract. Recognizing this expenditure of time, energy and resources, the Debtor has agreed to

pay a break-up fee (the “Break-Up Fee”) in the amount of 2.0% of the Purchase Price stated in the

Sales Contract (i.e., $320,000), and to reimburse certain fees and expenses (the “Expense

Reimbursement”) that have been and may be incurred by the Stalking Horse Purchaser, all on the

terms and conditions set forth in the Sales Contract.            The Break-Up Fee and Expense

                                                  7
                 Case 20-10691        Doc 235     Filed 07/27/21      Page 8 of 74




Reimbursement are (i) the product of extensive negotiations between the Debtor and the Stalking

Horse Purchaser, (ii) a material inducement for, and condition of, the Stalking Horse Purchaser’s

entry into the Sales Contract, and (iii) fair and reasonable in view of the fact that, if the Break-Up

Fee and/or the Expense Reimbursement are triggered, the Stalking Horse Purchaser’s efforts will

have substantially increased the chances that the Debtor will receive the highest or otherwise best

offer for the Property. Payment of the Break-Up Fee and the Expense Reimbursement under the

circumstances described in the Sales Contract is: (i) an actual and necessary cost and expense of

preserving the Debtor’s estate within the meaning of sections 503(b)(1) and 507(a)(2) of the

Bankruptcy Code; (ii) commensurate to the real and substantial benefit conferred upon the

Debtor’s estate by the Stalking Horse Purchaser; (iii) reasonable and appropriate, in light of the

size and nature of the proposed sale transaction and comparable transactions, the commitments

that have been made, and the efforts that have been and will be expended by the Stalking Horse

Purchaser; and (iv) necessary to induce the Stalking Horse Purchaser to continue to pursue closing

under the Sales Contract and to continue to be bound by the Sales Contract.

       N.       Consumer Privacy Ombudsman. The Sale does not include the transfer of any

personally identifiable information. Thus, the appointment of a consumer privacy ombudsman is

not required.

       O.       Immediate Effect of Order / Waiver of Stay. Time       is   of   the   essence   in

consummating the Sale. The Court expressly finds that there is no just reason for delay in the

implementation of this Order, waives any stay including as contemplated by Bankruptcy Rule

6004(h) directs that this Order be effective immediately upon its entry, and expressly directs

entry of this Order as set forth herein.

       IT IS HEREBY ORDERED THAT:

                                                  8
                 Case 20-10691        Doc 235      Filed 07/27/21      Page 9 of 74




        1.      The Motion is GRANTED as provided herein.

        2.      All objections to the relief requested in the Motion that have not been withdrawn,

waived, or settled as announced to this Court at the hearing on the Motion or by stipulation filed

with this Court, are OVERRULED.

        3.      The Sales Contract is APPROVED subject only to (i) potential Overbid(s) at the

Auction, in which case the Debtor will seek approval of the Sale to the Prevailing Bidder at the

Sale Hearing; (ii) the entry of an order (the “Confirmation Order”) confirming the Debtor’s plan

of reorganization (the “Plan”) providing for and authorizing the Sale of the Property to the

Prevailing Bidder; and (iii) the finality of this Order and the Confirmation Order. The Debtor

reserves the right to waive either or both of the conditions set forth in subsections (ii) and (iii)

of this paragraph and proceed to close on the Sale of the Property pursuant to the Sales Contract

without further notice or hearing except as otherwise required pursuant to the Bid Procedures.

        4.      The Debtor is authorized to execute and deliver, perform under, consummate,

implement, comply with and close fully the Sales Contract, together with all additional instruments

and documents that may be reasonably necessary or desirable to implement the Sales Contract and

the Sale, consummate the Sale subject and pursuant to, and in accordance with, the terms and

conditions of the Sales Contract, and to take all further actions as may be necessary or appropriate

for the purpose of assigning, transferring, granting, conveying and conferring to the Stalking Horse

Purchaser all of the Debtor’s right, title and interest to the Property, free and clear of all Liens and

Claims, or as may be reasonably necessary or appropriate to the performance of the obligations as

contemplated by the Sales Contract. Effective as of Closing (as such term is defined in the Sales

Contract), the Sale of the Property shall be free and clear of all Liens and Claims of all persons

and entities, including without limitation the Claims and Interests of Sandy Spring and PD Hyde.

                                                   9
                Case 20-10691       Doc 235     Filed 07/27/21        Page 10 of 74




Pending Closing, the Liens and Claims of all creditors shall remain in place, subject to all claims,

counterclaims, causes of action, rights and defenses of the Debtor.

        5.     Unless modified in the Plan or Confirmation Order, or otherwise ordered by the

Court or agreed to by the Debtor and the affected creditor, the secured claims of Sandy Spring and

any real estate tax claims then due and owing, shall be paid and discharged in full in cash at

Closing. The Court shall determine by separate order whether and to what extent PD Hyde is

entitled to adequate protection and, if required, the manner of such adequate protection.

        6.     Subject only to the restrictions set forth in this Order and the Sales Contract, the

Debtor and the Stalking Horse Purchaser are hereby authorized to take any and all actions as may

be necessary or desirable to implement the Sale, and any actions taken by the Debtor and the

Stalking Horse Purchaser necessary or desirable to implement the Sale prior to the date of this

Order (including without limitation the execution of the Sales Contract), are hereby approved and

ratified.

        7.     The sale of the Property to the Stalking Horse Purchaser pursuant to the Sales

Contract and the consummation of the transactions contemplated by the Sales Contract do not

require any consents other than as specifically provided for in the Sales Contract. Each and every

federal, state, and local governmental agency or department is hereby authorized to accept any and

all documents and instruments necessary and appropriate to consummate the transactions

contemplated by the Sales Contract. A certified copy of this Order may be filed with the

appropriate clerk or recorded with the recorder of any state, county, or local authority to act to

cancel any of the Liens, Claims, and other encumbrances of record.

        8.     This Order shall be binding in all respects upon the Debtor and its estate,

successors, and assigns, all creditors of and equity holders in the Debtor, and any and all other

                                                10
                Case 20-10691       Doc 235      Filed 07/27/21     Page 11 of 74




parties in interest, including, without limitation, any and all holders of Liens, Claims,

encumbrances, and other interests (including holders of any rights or claims based on any

putative successor or transferee liability) of any kind or nature whatsoever in the Property and

any trustee or successor trustee appointed in this chapter 11 case or upon a conversion to chapter

7 under the Bankruptcy Code.

       9.      The Purchaser is a good faith purchaser of the Property and is hereby granted and

is entitled to all of the protections provided to a good faith purchaser under section 363(m) of

the Bankruptcy Code. Pursuant to section 363(m) of the Bankruptcy Code, if any or all of the

provisions of this Order are hereafter reversed, modified or vacated by a subsequent order of the

Bankruptcy Court or any other court, such reversal, modification or vacatur shall not affect the

validity and enforceability of any sale, transfer or assignment under the Sales Contract or

obligation or right granted pursuant to the terms of this Order (unless stayed pending appeal

prior to the Closing Date) and, notwithstanding any reversal, modification or vacatur, any sale,

transfer or assignment, shall be governed in all respects by the original provisions of this Order

or the Sales Contract, as the case may be.

       10.     The Sale to the Stalking Horse Purchaser approved by this Order is not subject

to avoidance or any recovery of damages pursuant to section 363(n) of the Bankruptcy Code.

       11.     Except as expressly permitted or otherwise specifically provided by the Sales

Contract or this Order, upon Closing, all entities and persons (as defined in sections 101(15) and

(41) of the Bankruptcy Code), including, but not limited to, all lenders, debt security holders,

creditors, vendors, suppliers, equity security holders, governmental, tax, regulatory authorities,

lenders, trade creditors, contract counterparties, customers, landlords, licensors, employees,

litigation claimants and other persons and parties to executory contracts and unexpired leases

                                                11
                Case 20-10691        Doc 235     Filed 07/27/21      Page 12 of 74




holding Liens or Claims, encumbrances or interests of any kind or nature whatsoever in or

against the Debtor or any of the Property (whether known or unknown, legal or equitable,

secured or unsecured, matured or unmatured, contingent or non-contingent, liquidated or

unliquidated, senior or subordinated, asserted or unasserted, whether arising prior to or

subsequent to the commencement of these chapter 11 cases, whether imposed by agreement,

understanding, law, equity or otherwise, arising under or out of, in connection with, or in any

way relating to, the Debtor, the Property, the operation of the Debtor’s business before the

Closing or the transfer of the Debtor’s interests in the Property to the Purchaser) are and shall

be forever barred, estopped, and permanently enjoined from asserting any such Liens, Claims,

encumbrances or interests against the Purchaser, its successors, designees, assigns, or against

the Property.

         12.    PD Hyde shall take any and all necessary actions to release of record the Lis

Pendens recorded on the Property within fourteen (14) calendar days following the entry of this

Order.

         13.    Within fourteen (14) calendar days following the Debtor’s written request, PD

Hyde shall take any and all necessary actions reasonably requested by the Debtor to remove any

impediments to the approval of the Development, including but without limitations,

withdrawing or terminating any pending comprehensive development plan(s), proposals, and

applications previously submitted to the local, state, or federal governmental entity or entities.

         14.    Neither the Stalking Horse Purchaser, nor any of its assignees, affiliates, agents,

officers or employees (together, “Related Parties”) are or shall be deemed, as a result of the

consummation of the Sale contemplated herein, to: (a) be legal successors to the Debtor or its

estate by reason of any theory of law or equity, (b) be an affiliate of the Debtor, (c) have, de

                                                 12
                Case 20-10691        Doc 235      Filed 07/27/21     Page 13 of 74




facto or otherwise, merged with or into the Debtor or its estate, (d) be an alter ego or a mere

continuation or substantial continuation or successor of the Debtor in any respect. Except as

expressly permitted or otherwise specifically provided for in the Sales Contract or this Order,

neither the Purchaser nor any of its Related Parties shall (i) assume or in any way be responsible

for any liability or obligation of any of the Debtor and/or its estate or (ii) have any liability or

responsibility for any liability or other obligation or any acts or omissions of the Debtor in the

conduct of business, arising under or related to the Property or otherwise, other than as set forth

in the Sales Contract. Without limiting the generality of the foregoing, and except as otherwise

specifically provided herein and in the Sales Contract, the Stalking Horse Purchaser and its

Related Parties shall not be liable for any Liens, Claims, encumbrances or interests against the

Debtor or the Property. The Stalking Horse Purchaser and its Related Parties shall have no

successor or vicarious liabilities of any kind or character including but not limited to any theory

of warranty, product liability, environmental, successor or transferee liability, labor law, merger

or de facto merger, or substantial continuity, for Claims known or unknown, and whether

asserted or unasserted at the time of the Closing Date including, but not limited to, liabilities on

account of any taxes arising, accruing, or payable under, out of, in connection with, or in any

way relating to the operation of the Debtor’s business prior to the Closing.

       15.     All persons and entities are hereby forever prohibited and enjoined from taking

any action that would adversely affect or interfere with the ability of the Debtor to sell and

transfer the Property to the Stalking Horse Purchaser in accordance with the terms of the Sales

Contract and this Order.

       16.     The Break-Up Fee and Expense Reimbursement afforded to the Stalking Horse

Purchaser are reasonable, necessary, and a proper exercise of the Debtor’s business judgment,

                                                 13
                 Case 20-10691        Doc 235    Filed 07/27/21     Page 14 of 74




and hereby are approved. The Debtor’s obligation to pay the Break-Up Fee and Expense

Reimbursement shall constitute a priority administrative expense obligation under Section

503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code. No other person or entity (including

without limitation a Potential Bidder, a Qualified Bidder, or a Prevailing Bidder) shall be entitled

to allowance or payment of a break-up fee, expense reimbursement, or other compensation on

account of any bid, offer or proposal that such person or entity may submit.

       17.      The following dates and deadlines are hereby approved (and may be adjourned

from time to time by the Debtor):

             a. Bid Deadline: August 12, 2021, at 5:00 p.m., prevailing Eastern Time, is the

                deadline by which all Bids must be actually received pursuant to the Bid

                Procedures; provided, that the Debtor, may extend the Bid Deadline in its

                reasonable business judgment for all or certain Potential Bidders without further

                order of the Court.

             b. Auction: The Auction, if needed, will take place at the date, time and place this

                Court convenes a hearing on the Debtor’s confirmation of a plan of

                reorganization, or at such other date, time and location as may be determined by

                the Debtor or the Court.

             c. Notice of Prevailing Bidder: If the Auction is held, as soon as reasonably

                practicable after the Auction, the Debtor shall notify all Qualified Bidders of the

                identity of the Prevailing Bidder.

             d. Sale Hearing: The Sale Hearing, if held, will be held at the Confirmation

                Hearing or at such other date, time and location as may be determined by the

                Debtor or this Court. The Sale Hearing will be the hearing on approval of the

                                                 14
               Case 20-10691        Doc 235     Filed 07/27/21     Page 15 of 74




               Sale of the Debtor’s Property to the designated Prevailing Bidder in connection

               with the Auction and may be adjourned by announcement in open Court or by

               filing a notice of adjournment on the Court’s docket without any additional notice

               required. The Sale Hearing may take place in open Court or by Zoom or similar

               platform, to be determined by further order of this Court.

       18.     The Bid Procedures are incorporated herein and are approved in their entirety.

The Bid Procedures shall govern the submission, receipt, and analysis of all Bids related to the

Sale. Any party desiring to submit a Bid shall comply with the Bid Procedures and this Order.

The Debtor is authorized to take any and all actions necessary to implement the Bid Procedures.

       19.     Each Bidder participating at the Auction shall confirm in writing that it has not

engaged in any collusion with respect to the Bid or the Sale.

       20.     If the Debtor receives no more than one Qualified Bid (including from the

Stalking Horse Purchaser), the Debtor may determine in its discretion and in consultation with

the Debtor’s Advisors not to hold the Auction and shall have the right to declare such Qualified

Bidder as the Prevailing Bidder and, if the Stalking Horse Purchaser is not in the Prevailing

Bidder, request that the Court approve the applicable Sales Contract.

       21.     At or following the Auction, and subject to the Bid Procedures, the Debtor may,

in consultation with the Debtor’s Advisors: (a) select, in its business judgment, pursuant to the

Bid Procedures, the highest or otherwise best Bid as the Prevailing Bidder; and (b) reject any

Bid (regardless of whether such Bid is a Qualified Bid) that, in such Debtor’s business judgment,

is (i) inadequate, insufficient, or not the highest or best Bid, (ii) not in conformity with the

requirements of the Bankruptcy Code, the Bankruptcy Rules, or the Bid Procedures, or (iii)



                                                15
                   Case 20-10691        Doc 235      Filed 07/27/21     Page 16 of 74




contrary to, or otherwise not in the best interests of the Debtor’s estate, affected stakeholders, or

other parties in interest, in each case subject to and in accordance with the Bid Procedures.

        22.        The Sale Notice, substantially in the form attached to this Order, is approved.

Within five (5) business days following entry of the Order, the Debtor shall cause the Sale Notice

to be served upon:

      (a)          All potential buyers previously identified or solicited by the Debtor or the Broker
                   and any additional parties who have previously provided a written expression of
                   interest to the Debtor or the Broker;

      (b)          Other potentially interested parties identified by the Debtor or its Advisors;

      (c)          The Office of the United States Trustee for the District of Maryland;

      (d)          The holders of the 20 largest unsecured claims against the Debtor, as identified in
                   the Debtor’s chapter 11 petition;

      (e)          All parties in interest who have requested notice under Bankruptcy Rule 2002; and

      (f)          All parties who are known to possess or assert a lien, claim, encumbrance or interest
                   in or upon any of the Property.

(collectively, the “Notice Parties”).

        23.        This Court retains exclusive jurisdiction to, among other things, interpret, enforce

and implement the terms and provisions of the Sales Contract, all amendments thereto, any

waivers and consents thereunder, and each of the agreements executed in connection therewith

in all respects.

        24.        The failure to include or reference a particular provision of the Sales Contract or

other related documents in this Order shall not diminish or impair the effectiveness or

enforceability of such provisions, it being the intent of the Court that the Sales Contract and

other related documents be authorized and approved in their entirety.



                                                     16
                 Case 20-10691       Doc 235     Filed 07/27/21     Page 17 of 74




           25.   In the event of any inconsistencies between this Order and the Motion, this Order

shall govern.

           26.   Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Order shall be immediately effective and enforceable upon its entry.

           27.   The headings in this Order are for convenience of reference only and shall not be

deemed to modify or limit the provisions of this Order or the Sales Contract.

           28.   The Debtor is authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

                                           End of Order
cc:


Nabil J. Asterbadi
2726 Chain Bridge Road
Washington, DC 20016-3404
Bradford F. Englander, Esq.
Whiteford, Taylor & Preston, LLP
3190 Fairview Park Drive, Suite 800
Falls Church, Virginia 22042

U.S. Trustee - Greenbelt
L. Jeanette Rice, Esq.
6305 Ivy Lane, Suite 600
Greenbelt, MD 20770-6305

Sandy Spring Bank
Attn: Bruce Henry, Esq.
300 N Washington Street, Suite 204
Alexandria, VA 22314-2530




11791179




                                                 17
Case 20-10691   Doc 235   Filed 07/27/21   Page 18 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 19 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 20 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 21 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 22 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 23 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 24 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 25 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 26 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 27 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 28 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 29 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 30 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 31 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 32 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 33 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 34 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 35 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 36 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 37 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 38 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 39 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 40 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 41 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 42 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 43 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 44 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 45 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 46 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 47 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 48 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 49 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 50 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 51 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 52 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 53 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 54 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 55 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 56 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 57 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 58 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 59 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 60 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 61 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 62 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 63 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 64 of 74
Case 20-10691   Doc 235   Filed 07/27/21   Page 65 of 74
                 Case 20-10691      Doc 235       Filed 07/27/21   Page 66 of 74




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND

                                              )
In re:                                        )
                                              )
Zachair, Ltd.,                                )       Case No.: 20-10691-TJC
                                              )
                       Debtor.                )       Chapter 11
                                              )

                                      BID PROCEDURES

        On [●], the United States Bankruptcy Court for the District of Maryland entered the
Order (A) Approving the Sale of the Debtor’s Property Free and Clear of Liens, Claims,
Interests and Encumbrances, (B) Approving the Sales Contract, (C) Approving Bid Procedures,
(D) Scheduling Bid Deadline, Auction and Sale Hearing, (E) Approving Form and Manner of
Notice Thereof, and (F) Granting Certain Related Relief [Docket No. [●]] (the “Order”), by
which the Court approved procedures setting forth the process by which the Debtor is authorized
to solicit bids for and conduct an auction (the “Auction”) for a sale or disposition (the “Sale”)
of the Debtor’s Property (the “Bid Procedures”).

I.       PARTICIPATION REQUIREMENTS

          a. Preliminary Bid Documents. Unless previously provided, any person or entity that
             wishes to participate in the bidding process for the Property must submit to counsel
             for the Debtor the following documents (the “Preliminary Bid Documents”):

                 a. an executed Confidentiality and Non-Circumvention Agreement, or a similar
                    confidentiality agreement, in form and substance satisfactory to the Debtor;
                    and

                 b. written evidence of the person’s or entity’s financial and other capacity to
                    consummate the Sale, in form and substance reasonably satisfactory to the
                    Debtor.

          b. Potential Bidder. Promptly following receipt of any Preliminary Bid Documents,
             the Debtor shall determine and shall notify such person or entity whether such person
             or entity has submitted acceptable Preliminary Bid Documents so that such person or
             entity may access the Due Diligence (such person or entity so designated as eligible
             by the Debtor, a “Potential Bidder”). Any person or entity that is not designated as a
             Potential Bidder by the Debtor will not receive access to the Due Diligence Materials
             (as defined below).

          c. Bid Deadline. Anyone that desires to become a Qualified Bidder (as defined below)
             shall deliver a written copy of its Qualified Bid (as defined below) to the parties
             specified below, so as to be received no later than 5:00 p.m. (prevailing Eastern
             Case 20-10691        Doc 235     Filed 07/27/21     Page 67 of 74




          Time), on Thursday, August 12, 2021 (the “Bid Deadline”) on counsel to the Debtor
          (“Debtor’s Counsel”) and Debtor’s real estate agent and broker (the “Broker”)
          (together, “Debtor’s Advisors” or “Advisors”) as follows:

             i.   Debtor’s Counsel: Whiteford, Taylor & Preston, LLP, Attn: Bradford F.
                  Englander, Esq., 3190 Fairview Park Drive, Suite 800, Falls Church, VA
                  22042 (e-mail: benglander@wtplaw.com); and

            ii.   Broker: Fraser Forbes Real Estate Services, LLC, a/k/a Fraser Forbes
                  Company LLC, 7811 Montrose Road, Suite 500, Potomac, MD 20854 (attn:
                  Richard O. Samit) (e-mail: rsamit@fraserforbes.com).

       d. Additional Evidence. The Debtor may (i) at any time require a Potential Bidder to
          provide additional evidence of its financial or other ability to consummate the Sale,
          and (ii) based on the additional evidence provided, exclude any Potential Bidder from
          conducting a due diligence investigation or otherwise participating in the Auction.
          The Debtor may work with parties who submit offers on or before the Bid Deadline
          in an attempt to qualify the same as a Qualified Bid such that said party may
          participate at the Auction.

       e. Information. Interested bidders requesting information about the qualification
          process should contact the Broker and/or Debtor’s Counsel.

       f. Due Diligence. Only Potential Bidders and the Stalking Horse Purchaser will have
          access to the Due Diligence Materials (as defined below). Upon the execution of the
          Confidentiality and Non-Circumvention Agreement, or a similar confidentiality
          agreement, in form and substance satisfactory to the Debtor, Potential Bidders shall
          be given access to copies of all title reports, title insurance policies, environmental,
          soil and other tests and studies, and copies of all surveys, engineering and other plans
          and plats relating to the Property to the extent within Debtor’s possession or control
          (collectively, the “Due Diligence Materials”) via an online data room maintained by
          the Broker. The Debtor, in its sole discretion, reserves the right to permit Potential
          Bidders to conduct on-site tests and studies at the Property, subject to the Potential
          Bidder’s satisfactory explanation of the need for additional on-site testing, and its
          execution of documents indemnifying the Debtor for any potential damage to the
          Property, as well as all costs and expenses related to such on-site tests and studies.
          The Debtor and its Advisors are not required to furnish any information of any kind
          whatsoever relating to the Property to any person or entity that is not a Potential
          Bidder. The Debtor and its Advisors shall coordinate the efforts of all Potential
          Bidders in conducting a due diligence investigation in connection with a potential
          bid. Except for obligations set forth in the Sales Contract, upon the expiration of the
          Bid Deadline, the Debtor and its Advisors are not required to furnish any information
          of any kind whatsoever relating to the Property to any person or entity that is not a
          Qualified Bidder (as defined below).

II.   QUALIFIED BIDS


                                              2
      Case 20-10691      Doc 235      Filed 07/27/21     Page 68 of 74




a. Forms and Content of a Qualified Bid. A “Qualified Bid” is a bid received by the
   Debtor’s Advisors on or before the Bid Deadline that:

      i.   is formal, binding and unconditional, except for conditions relating to
           development entitlements and court approval;

     ii.   is not conditioned on any unperformed due diligence, feasibility analyses,
           tests or studies;

    iii.   includes the following documents:

             1.   unless previously provided, current financial statements of the
                  Potential Bidder for the Potential Bidder’s last fiscal year (or, if the
                  Potential Bidder is an entity created to purchase the Property, such
                  financial statements from the Potential Bidder’s parent or other
                  appropriate affiliated company), current financial statements for any
                  subsequent fiscal quarter, or such other financial documentation
                  reasonably satisfactory to the Debtor, and written evidence of a
                  financing commitment (not subject to any conditions) or other source
                  of cash, and tables setting forth the sources and uses of funds for the
                  Sale, that demonstrate such Potential Bidder’s financial and other
                  capability to close the Sale, in all cases which are in form and
                  substance reasonably acceptable to the Debtor (the “Financial
                  Documents”);

             2.   a clearly marked executed written agreement that is in form and
                  substance acceptable to the Debtor;

             3.   a letter (i) stating that the Potential Bidder has read and agrees to be
                  bound by the terms and conditions of the Bid Procedures, (ii) setting
                  forth contact information for the Potential Bidder, its authorized
                  representative and its counsel, and as to each, such person’s full name,
                  company or firm, physical address or other address at which such
                  person receives overnight deliveries, telephone number, facsimile
                  number and email address, (iii) stating that the Potential Bidder has
                  not engaged in any collusion with respect to its bid, and (iv)
                  acknowledging that: (a) the Potential Bidder has had an opportunity
                  to examine the Debtor’s assets and liabilities before making its bid,
                  (b) the Potential Bidder has relied solely upon its own independent
                  review, investigation or inspection of any documents in making its bid
                  and (c) the Potential Bidder did not rely upon any written or oral
                  statements, representations, promises, warranties or guaranties
                  whatsoever, whether express or implied, by operation of law or
                  otherwise, regarding the Debtor’s assets or liabilities, or the
                  completeness of any information provided in connection with the



                                      3
      Case 20-10691       Doc 235      Filed 07/27/21     Page 69 of 74




                   Debtor’s implementation of the Bid Procedures, in each case except
                   as expressly stated in such letter; and

              4.   evidence of authority such as a copy of a board resolution or similar
                   document demonstrating the authority of the Potential Bidder to make
                   a binding and irrevocable bid on the terms proposed;

    iv.    except for conditions relating to development entitlements and court approval,
           is not subject to any material condition precedent to closing, including
           obtaining financing, any internal or equity holder approval contingency, the
           outcome of unperformed due diligence, or any bid protections (including a
           breakup fee, termination fee, expense reimbursement or similar type of
           payment);

     v.    the Debtor determines is reasonably likely (based on the Financial
           Documents, the Potential Bidder’s history and experience in consummating
           similar transactions, transaction structure and execution risk, or other
           considerations) to be consummated if selected as the Prevailing Bid (as
           defined below);

    vi.    includes a good faith deposit in the form of a cashier’s check, wire transfer or
           other immediately available funds in the amount of not less than Five Hundred
           Thousand Dollars ($500,000.00) to the Debtor’s escrow agent (the “Bidder
           Deposit”); and

    vii.   clearly sets forth the purchase price to be paid for the Property and provides
           for such purchase price to be paid for entirely in cash (unless otherwise agreed
           by the Debtor).

b. Qualified Bid. The Debtor shall notify any Potential Bidder promptly upon the
   Debtor’s determination of whether its bid is a Qualified Bid. Any Potential Bidder
   so notified shall be a “Qualified Bidder” and its bid shall be a “Qualified Bid” for
   purposes of these Bid Procedures and the Auction. Between the date the Debtor
   notifies a Potential Bidder that it is a Qualified Bidder and the Auction, the Debtor
   may discuss, negotiate or seek clarification of any Qualified Bid from a Qualified
   Bidder. Each Potential Bidder, whether or not submitting a Qualified Bid, is deemed
   to have submitted to the exclusive jurisdiction of the U.S. Bankruptcy Court for the
   District of Maryland, Greenbelt Division, with respect to all matters related to bids,
   the Auction and the Sale. A Qualified Bidder shall not be permitted to withdraw its
   bid prior to the conclusion of the Auction, if held.

c. Rejection of Bid. The Debtor may, in its discretion and in consultation with the
   Debtor’s Advisors, reject any Bid (regardless of whether such Bid is a Qualified Bid)
   that, in such Debtor’s business judgment, is (i) inadequate, insufficient, or not the
   highest or best Bid, (ii) not in conformity with the requirements of the Bankruptcy
   Code, the Bankruptcy Rules, or the Bid Procedures, or (iii) contrary to, or otherwise

                                       4
                Case 20-10691        Doc 235      Filed 07/27/21      Page 70 of 74




              not in the best interests of the Debtor’s estate, affected stakeholders, or other parties
              in interest, in each case subject to and in accordance with the Bid Procedures.

            d. Irrevocable. NOTWITHSTANDING ANY CONDITIONS LISTED IN THE
               APPLICABLE AGREEMENT, ALL BIDS SHALL BE DEEMED IRREVOCABLE
               UNTIL THE FIRST TO OCCUR OF (i) THE CONCLUSION OF THE HEARING
               ON THE CONFIRMATION OF THE DEBTOR’S PLAN (OR, IF THE SALE
               HEARING IS CONDUCTED SEPARATELY FROM THE CONFIRMATION
               HEARING, THE CONCLUSION OF THE SALE HEARING), OR (ii) THE
               DEBTOR’S WRITTEN REJECTION OF SUCH BID. IN THE EVENT THAT A
               BIDDER SEEKS TO REVOKE ITS BID, THE DEBTOR SHALL BE ENTITLED
               TO KEEP SUCH BIDDER’S DEPOSIT AND PURSUE ALL OTHER
               CONTRACTUAL REMEDIES UNDER LAW OR EQUITY.

III.   THE AUCTION AND OVERBIDS
If the Debtor receives more than one Qualified Bid, the Debtor shall conduct the Auction to
determine the Prevailing Bidder. If the Debtor does not receive more than one Qualified Bid, the
Debtor may cancel the Auction and declare the Stalking Horse Purchaser as the Prevailing Bidder
by filing on the Court’s docket a Notice of Cancellation of Auction and Designation of Stalking
Horse Bidder as the Prevailing Bidder (the “Notice of Sale to Stalking Horse Purchaser”). The
Auction, if needed, shall take place at the date, time and place this Court convenes a hearing on the
Debtor’s confirmation of a plan of reorganization (the “Confirmation Hearing”), or at such other
date, time and location as may be determined by the Debtor or the Court. Only a Qualified Bidder
may participate at the Auction. Unless otherwise agreed by the Court and the Debtor, a Qualified
Bidder participating in the Auction may appear at the Auction only in person or through a
representative who is duly authorized to bind the Qualified Bidder to any overbid. In addition to
the foregoing, the Auction shall be conducted as follows until otherwise modified by this Court:

       a.       the Court, or the Debtor, as applicable, will conduct an open Auction on the record,
                calling for incremental bids from the Qualified Bidders participating in the Auction,
                with minimum overbid increments being in an amount not less than $100,000 (the
                “Overbid Increment”);

       b.       subject to subparagraph (e) below, Qualified Bidders may increase their bids at the
                Auction, in accordance with the conditions set forth herein, as many times as they
                wish; but a Qualified Bidder that wishes to submit a bid that is less than the minimum
                incremental amount of $100,000 may do so, but only by announcing that such bid
                is such Qualified Bidder’s highest or otherwise best bid and, if topped, such
                Qualified Bidder shall no longer participate in the Auction. Bidding among any
                remaining Qualified Bidders shall continue to be in $100,000 Overbid Increments;

       c.       each Qualified Bid, and each and every bid made at the Auction, shall remain open,
                irrevocable and subject to acceptance by the Debtor (notwithstanding the Debtor’s
                designation of any other or subsequent bid as a “higher or better” bid, or a
                Prevailing Bid) until the Court enters its order identifying and approving the
                Prevailing Bidder;

                                                  5
                Case 20-10691        Doc 235      Filed 07/27/21      Page 71 of 74




       d.      the Debtor may consult with the Stalking Horse Purchaser and its counsel regarding
               Qualified Bids; provided, however, the Debtor reserves the right, in its reasonable
               business judgment, not to consult if consultation regarding any issue, selection, or
               determination may likely have a chilling effect on potential bidding;

       e.      the Court or the Debtor, as applicable, may announce reductions or increases in the
               Overbid Increment at any time during the Auction and may restrict Qualified
               Bidders from passing in more than one round of bidding;

       f.      bidding at the Auction will begin with the Qualified Bid(s) that the Debtor had
               determined prior to the commencement of the Auction is/are the highest and
               otherwise best bid(s) for the Property and continue, in one or more rounds of
               bidding, so long as during each round at least one subsequent bid (a “Subsequent
               Bid”) is submitted by a Qualified Bidder that the Debtor determines is higher or
               better than the previous bid. The Debtor shall announce the material terms of each
               Subsequent Bid at the Auction;

       g.      to the extent that Qualified Bidders seek to modify the noneconomic terms of their
               sales contract in connection with Subsequent Bids, they shall disclose such
               modifications in connection with a Subsequent Bid;

       h.      the Auction may be conducted in person or by Zoom or other similar platform. The
               Debtor shall provide details regarding the manner of the Auction to Qualified
               Bidders; and

       i.      as required by Local Bankruptcy Rule 6004-1(c)(2)(B), each bidder participating
               at the Auction will be required to confirm that it has not engaged in any collusion
               with respect to the bidding or the sale.

IV.    PREVAILING BIDDER
As soon as reasonably practicable after the conclusion of the Auction, the Debtor shall (a)
determine, consistent with the Bid Procedures and in consultation with its Advisors, which Bid
constitutes the highest or otherwise best Bid (“Prevailing Bid”); and (b) notify all Qualified
Bidders of the identity of the Qualified Bidder that submitted the Prevailing Bid (“Prevailing
Bidder”) and the amount of the Stalking Horse Purchase Price and other material terms of the
Prevailing Bid. The Stalking Horse Purchaser, who shall be permitted to participate in the Auction
or other sale process for the sale of the Property as a Qualified Bidder, shall be the Prevailing Bidder
if it matches the terms of any competing Qualified Bid.
V.     SALE HEARING
Subject to Court availability and subject to the results of the Auction, if necessary, the hearing to
consider approval of the sale of the Debtor’s Property to the Prevailing Bidder (the “Sale Hearing”)
will be held at the Confirmation Hearing or at such other date, time and location as may be
determined by the Debtor or the Court. The Sale Hearing may be continued to a later date by the

                                                   6
                Case 20-10691        Doc 235      Filed 07/27/21      Page 72 of 74




Debtor by sending notice prior to, or making an announcement at, the Sale Hearing. No further
notice of any such continuance will be required to be provided to any party.
VI.    RETURN OF BIDDER DEPOSIT
The Bidder Deposits for each Qualified Bidder shall be held in one or more accounts on terms
acceptable to the Debtor in its sole discretion and shall be returned (other than with respect to the
Prevailing Bidder) on or before the date that is five (5) business days after the entry of the order
approving the Sale to the Prevailing Bidder.
VII.   AS IS, WHERE IS
The Sale of the Property shall be on an “as is, where is” basis and without representations of
warranties of any kind, nature, or description by the Debtor, its agents or estate, except to the extent
set forth in the Sales Contract (or such form of sales contract submitted by the Prevailing Bidder
and agreed upon by the Debtor and approved by the Court).
VIII. RESERVATION OF RIGHTS
The Debtor reserves its rights to modify the Bid Procedures in its reasonable business judgment
and in consultation with its Advisors in any manner that will best promote the goals of the bidding
process, or impose, at or prior to the conclusion of the Auction, additional customary terms and
conditions on the sale of the Property, including, without limitation: (a) extending the deadlines
set forth in these Bid Procedures; (b) adjourning the Auction at the Auction and/or adjourning the
Sale Hearing without further notice; (c) adding procedural rules that are reasonably necessary or
advisable under the circumstances for conducting the Auction; (d) rescheduling or canceling the
Auction; and (e) rejecting any or all Bids or Qualified Bids. The Bankruptcy Court will retain
jurisdiction over any matters related to or arising from the implementation of these Bid Procedures.

IX.    CONSENT TO JURISDICTION AS CONDITION TO BIDDING

All Qualified Bidders, including the Stalking Horse Bidder, at the Auction shall be deemed to have
consented to the exclusive jurisdiction of the Bankruptcy Court and to have waived any right to a
jury trial in connection with any disputes among any Qualified Bidder and the Debtor relating to
the Auction and the construction and enforcement of the Qualified Bidder’s contemplated
Transaction documents, as applicable.




                                                   7
                 Case 20-10691       Doc 235       Filed 07/27/21    Page 73 of 74




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND

                                               )
In re:                                         )
                                               )
Zachair, Ltd.,                                 )       Case No.: 20-10691-TJC
                                               )
                       Debtor.                 )       Chapter 11
                                               )

                         NOTICE OF SALE, BID PROCEDURES,
                       POTENTIAL AUCTION, AND SALE HEARING

       PLEASE TAKE NOTICE that, on January 17, 2020 (the “Petition Date”), the above-
captioned debtor and debtor in possession (the “Debtor”) filed a voluntary petition for relief under
chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Maryland (the “Court”), commencing this chapter 11 case
(the “Chapter 11 Case”).

        PLEASE TAKE FURTHER NOTICE that, on June 11, 2021, the Debtor filed a motion
(the “Motion”)1 seeking entry of an order (the “Sale and Bid Procedures Order”) (a) approving the
sale (the “Sale”) of the Debtor’s property (the “Property”) free and clear of liens, claims, interests,
and encumbrances, (b) approving the Sales Contract, (c) approving bid procedures (the “ Bid
Procedures”), (d) establishing certain dates and deadlines for the sale process, including scheduling
an auction of the Property (the “Auction”), if applicable, in accordance with the Bid Procedures,
and the hearing with respect to the approval of the Sale (the “Sale Hearing”), (e) approving the
form and manner of notice of the Bid Procedures, the Auction, if any, and the Sale Hearing, and
(f) granting related relief.
        PLEASE TAKE FURTHER NOTICE that, on [●], 2021, the Court entered the Sale and
Bid Procedures Order [Docket No. [●]], approving, among other things, the Sale free and clear of
liens, claims, interests, and encumbrances and approving the Sales Contract on a final basis,
subject only to certain conditions, and the Bid Procedures, which establish key dates and times
relating to the Sale and the Auction. All interested bidders should carefully read the Sale and Bid
Procedures Order and the Bid Procedures in their entirety.2

                  Contact Persons for Parties Interested in Submitting a Bid


1
       Capitalized terms used but not otherwise defined herein have the meanings ascribed to
them in the Motion.
2
        To the extent of any inconsistencies between the Bid Procedures and the summary
descriptions of the Bid Procedures in this notice, the terms of the Bid Procedures shall control in
all respects.
                Case 20-10691       Doc 235      Filed 07/27/21     Page 74 of 74




       The Bid Procedures set forth in detail the requirements for submitting Qualified Bids, and
any person interested in making an offer to purchase the Property must comply strictly with the
Bid Procedures. Only Qualified Bids that are submitted in accordance with the Bid Procedures will
be considered by the Debtor.

      A copy of the Bid Procedures and the Sale and Bid Procedures Order is attached hereto as
Exhibit A and Exhibit B, respectively.

       Any persons interested in making an offer to purchase the Property should contact
the Debtor’s real estate agent and broker: Fraser Forbes Real Estate Services, LLC, a/k/a
Fraser Forbes Company LLC, 7811 Montrose Road, Suite 500, Potomac, Maryland 20854;
Attn. Richard O. Samit (e-mail rsamit@fraserforbes.com; phone 703-462-6820)

                                Important Dates and Deadlines3

       Bid Deadline. The deadline to submit a Qualified Bid is August 12, 2021, at 5:00 p.m.
        (prevailing Eastern Time).

       Auction. If a Qualified Bid (in addition to the Stalking Horse Bid) is received by the Bid
        Deadline, the Debtor will conduct the Auction, which shall take place at the Confirmation
        Hearing, or at such other date, time and location as may be determined by the Debtor or the
        Bankruptcy Court. Only Qualified Bidders are eligible to participate in the Auction, subject
        to other limitations as may be reasonably imposed by the Debtor in accordance with the
        Bid Procedures. The Auction shall be governed by the Bid Procedures, subject to the
        Debtor’s right to modify such procedures in its reasonable business judgment. If the Debtor
        receives no additional Qualified Bids, the Debtor may determine, in its discretion, not to
        conduct the Auction and shall have the right to declare the Stalking Horse Purchaser as the
        Prevailing Bidder. In such event, the Debtor shall file a Notice of Cancellation of Auction
        and Designation of Stalking Horse Bidder as the Prevailing Bidder.

       Sale Hearing. Subject to Court availability and subject to the results of the Auction, if
        necessary, the Sale Hearing to consider the proposed Sale will be held at the Confirmation
        Hearing or at such other date, time and location as may be determined by the Debtor or the
        Court. The Sale Hearing may be continued to a later date by the Debtor by sending notice
        prior to, or making an announcement at, the Sale Hearing. No further notice of any such
        continuance will be required to be provided to any party.

        Consequences of Failing to Abide by the Applicable Procedures and Orders

      FAILURE TO ABIDE BY THE BID PROCEDURES, THE SALE AND BID
PROCEDURES ORDER, OR ANY OTHER ORDER OF THE COURT IN THE CHAPTER
11 CASE MAY RESULT IN THE REJECTION OF YOUR BID.


3
        The following dates and deadlines may be extended by the Debtor or the Court pursuant to
the terms of the Bid Procedures and the Sale and Bid Procedures Order.
